CNS Drug Reviews; DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 401-419 are pending and presented for examination.

Priority
This application is a CON of and claims priority to 14/894,775 filed on 11/30/2015, which claims priority to PCT/GB2014/000206 filed on 05/30/2014, which claims priority to GB1309654 filed on 05/30/2013.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
A.	Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
.
.
.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

B.	Hyperlink in specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See p. 38, line 16.

Claim Interpretation - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 401-419 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Functional language
Claim 401: The indefinite claim language is: “amount that increases the pain threshold value relative to the baseline level pre- administration of (R)-dihydroetorphine by at least 1.2 times and the level of respiratory depression in said subject is 65 % or less relative to the baseline level pre-administration of (R)- dihydroetorphine.” This limitation is unclear because: this limitation merely states a functional characteristic (increases the pain threshold value) without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, i.e., the form and structure of the composition administered and the route it is administered, so it is unclear whether the claim requires a particular route of administration or some other structure to be added to the composition, such as a stabilizer molecule, release retardant or a pH  modifier, to provide the functional characteristic. A suggestion for how applicant could resolve the unclear boundaries is: amending the claim to specify how the pain threshold is increased, provided such an amendment is supported by the specification. For example, the amendment could specify the particular ingredients of the composition and the route of administration that increases the pain threshold. Each of these amendments when interpreted in view of the specification would inform one of ordinary skill in the art of the metes and bounds of the functional limitation. 

Relative term
The term “maximum” in claim 417 is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear how much pain relief is required to be classified as maximum pain relief.

The following lack of antecedent basis
Claim 401 recites the limitations “the pain threshold value relative to the baseline level pre- administration of (R)-dihydroetorphine by at least 1.2 times”, “the level of respiratory depression in said subject is 65 % or less” and “the baseline level pre-administration of (R)- dihydroetorphine”. There is insufficient antecedent basis for this limitation in the claim.
Claim 406 recites the limitations “the average respiratory depression measured under iso-hypercapnic conditions for 1 hour…”. There is insufficient antecedent basis for this limitation in the claim.
Claim 410 recites the limitations “said opioid-related side effect”. There is insufficient antecedent basis for this limitation in the claim.
Claim 411 recites the limitations “the average NAS score”. There is insufficient antecedent basis for this limitation in the claim.
Claim 412 recites the limitations “the ED75 dose”, “the level of respiratory depression in said subject is 65 % or less” and “the baseline level pre-administration of (R)- dihydroetorphine”. There is insufficient antecedent basis for this limitation in the claim.
Claim 413 recites the limitations “the ED85 dose”. There is insufficient antecedent basis for this limitation in the claim.
Claim 414 recites the limitations “the ED90 dose”. There is insufficient antecedent basis for this limitation in the claim.
Claim 415 recites the limitations “the ED75 dose” and “the ED95 dose”. There is insufficient antecedent basis for this limitation in the claim.
Claim 416 recites the limitations “the ED50 dose”, “the ED75 dose”, “the level of respiratory depression” and “the baseline level pre-administration of (R)-dihydroetorphine”. There is insufficient antecedent basis for this limitation in the claim.
Claim 417 recites the limitations “the baseline level pre-administration of (R)-dihydroetorphine”. There is insufficient antecedent basis for this limitation in the claim.

Not clear how the following limitations further limit
Claim 402 recites that the “method increases the pain threshold level in said subject relative to the baseline level pre-administration of (R)-dihydroetorphine by at least 1.5 times.” This claim is indefinite because it is not clear how the intended results – wherein the method increases the pain threshold level in said subject relative to the baseline level pre-administration of (R)-dihydroetorphine by at least 1.5 times – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim 403 recites that the “method increases the pain threshold level in said subject relative to the baseline level pre-administration of (R)- dihydroetorphine by 1.2 to 3.0 times.” This claim is indefinite because it is not clear how the intended results – wherein the method increases the pain threshold level in said subject relative to the baseline level pre-administration of (R)- dihydroetorphine by 1.2 to 3.0 times – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim 405 recites that the “level of respiratory depression in said subject is between 40 and 65 % relative to the baseline level pre-administration of (R)-dihydroetorphine.” This claim is indefinite because it is not clear how the intended results – wherein the level of respiratory depression in said subject is between 40 and 65 % relative to the baseline level pre-administration of (R)-dihydroetorphine – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim 406 recites that the “respiratory depression is the average respiratory depression measured under iso-hypercapnic conditions for 1 hour following administration of said (R)-dihydroetorphine intravenously over 10 minutes.” This claim is indefinite because it is not clear how the intended results – wherein the respiratory depression is the average respiratory depression measured under iso-hypercapnic conditions for 1 hour following administration of said (R)-dihydroetorphine intravenously over 10 minutes – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim 407 recites that the “respiratory depression is the average respiratory depression measured under iso-hypercapnic conditions for 1 hour with end tidal oxygen level clamped at 110 mmHg and end tidal carbon dioxide clamped at a level causing ventilation levels of 20 ± 2L/min.” This claim is indefinite because it is not clear how the intended results – respiratory depression is the average respiratory depression measured under iso-hypercapnic conditions for 1 hour with end tidal oxygen level clamped at 110 mmHg and end tidal carbon dioxide clamped at a level causing ventilation levels of 20 ± 2L/min” – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim 409 recites that the “one or more opioid-related effects selected from dizziness, euphoria, nausea, sedation and dysphoria are minimised.” This claim is indefinite because it is not clear how the intended results – wherein one or more opioid-related effects selected from dizziness, euphoria, nausea, sedation and dysphoria are minimised – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim 410 recites that the “opioid-related side effect is reduced compared to treatment with an equianalgesic dose of fentanyl.” This claim is indefinite because it is not clear how the intended results – opioid-related side effect is reduced compared to treatment with an equianalgesic dose of fentanyl – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim 411 recites that the “average NAS score for [symptoms/side effects are at certain levels].” This claim is indefinite because it is not clear how the intended results – the average NAS scores – modify either the patient population or the administration of the drug. The limitations are intended results and do not change the subject population and are not transformative of what is administered to the subject. Thus, it is not clear how the limitations modify the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 401-419 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohmori et al. (CNS Drug Reviews (2002); Vol. 8, No. 4, pp. 391–404).

Claimed invention
Claims 401, 412, 416 and 417 are independent claims drawn to providing pain relief in a human subject comprising administering (R)-dihydroetorphine (DHE). Many of the additional limitations in the independent and dependent claims further describe intended outcomes that are functions that result from the administration of DHE.
Independent Claim 401 is representative of the independent claims and is drawn to:
A method of providing pain relief in a human subject in need thereof comprising administering (R)-dihydroetorphine to said subject, wherein (R)-dihydroetorphine (DHE) is administered in a dose that have the intended results of 1) increases the pain threshold value relative to the baseline level pre-administration by at least 1.2 times and 2) the level of respiratory depression in said subject is 65 % or less relative to the baseline level pre-administration of (R)-dihydroetorphine.
Independent Claims 412, 416 and 417 recite that the dose of the compound is at different effective dose (ED) levels (e.g., greater than ED75, ED85,  ED90). However, it is noted that the effect is not mentioned for which the ED is measured, the conditions under which DHE is administered such as route of administration (e.g., p.o., i.p., s.c., i.v., i.t., i.c.v.), the type of pain experimentation (e.g., tail-flick, tail-pinch, and hot-plate tests, the chemical agent writhing test and the electrical stimulation test) or the dosage form of the formulation. Thus, if the prior art teaches administration of a dose of DHE in any form or any route, then the claimed limitations are met. These claims and the independent claims recite different functional outcomes (e.g., “level of respiratory depression in said subject is 65 % or less relative to a baseline level pre-administration of (R)-dihydroetorphine”, “wherein the method increases the pain threshold level in said subject relative to the baseline level pre-administration of (R)-dihydroetorphine by 1.2 to 3.0 times”, “level of respiratory depression in said subject is between 40 and 65 % relative to the baseline level pre-administration of (R)-dihydroetorphine”, “provides dose dependent pain relief and dose-independent respiratory depression”, etc.) upon administration of an amount of DHE.

Claim interpretation
The claims contain functional language limitations that described the intended outcome or result of the active step of administering DHE (e.g., “level of respiratory depression in said subject is 65 % or less relative to a baseline level pre-administration of (R)-dihydroetorphine”, “provides dose dependent pain relief and dose-independent respiratory depression”, etc.) These limitations are not considered to provide patentable weight to the claimed invention as they describe only the intended outcome from the active steps positively recited. The active steps claimed comprises the administration of a dose of DHE. Therefore, the prior art need not teach these limitations in order to meet the claimed invention if it teaches or suggests the administration of DHE at the claimed doses.

Prior art
Ohmori teaches that dihydroetorphine (DHE) produces analgesic effects at extremely low doses such as 20 µg when administered sublingually in humans. See p. 392, last full par. DHE at a s.c. injection dose of 0.15 µg/kg provided analgesic effect as measured by the acetic acid writhing test. See last par. under ‘Analgesic Effect’ at p. 394. 0.2 µg/kg i.v. 
The administration of these doses would lead to the claimed intended outcomes because these results (e.g., “level of respiratory depression in said subject is 65% or less relative to a baseline level pre-administration of (R)-dihydroetorphine”, “provides dose dependent pain relief and dose-independent respiratory depression”, etc.) are features of DHE upon administering to a subject for reducing pain. 
As described above, Claims 401-417 are drawn to intended results that are features of administering DHE to a subject for providing pain relief and do not provide patentable weight to the claims.
Claim 418 and Claim 419 wherein the DHE is administered intravenously (i.v.) and the pain is nociceptive pain, respectively. Ohmori teaches that i.v. administration of DHE has an antiallodynic action and may treat neuropathic pain. See top par. at page 396.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 401-419 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,898,479. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating pain comprising administering a dose of (R)-dihydroetorphine. The patented claims actually teaches a dose range of 0.075-0.15 µg/kg (R)-dihydroetorphine whereas the instant claims do not. However, the dose of 0.075-0.15 µg/kg (R)-dihydroetorphine reads on those amounts disclosed as being suitable in the instant specification.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629         

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629